OPINION
By THE COURT.
This is a law appeal from the judgment of the Common Pleas Court reversing an order of the Board of Liquor Control revoking the D-5 permit of Delia Garner for the reason of alleged false statements made in her application. The charges allege that in her application for a permit, the appellant before the Board and the appellee herein, represented that she was the sole owner of the business and that no other person was directly or indirectly interested in the same; that one Frank Randazzo, who had been previously convicted of a felony, did have a direct or indirect interest in the same. The Common Pleas Court reversed the ruling of the Board for the reason that in the hearing before it incompetent and prejudicial evidence was admitted and for the further reason that there was insufficient competent evidence to support the ruling of the Board.
We have examined the entire record and are in accord with the Court’s ruling. The judgment will be affirmed.
HORNBECK, PJ, MILLER, J, NICHOLS, J, concur.